Exhibit 10.1

 

NOvabay Pharmaceuticals, Inc.

 

WARRANT AMENDMENT AGREEMENT

 

This Warrant Amendment Agreement (the “Agreement”) is made and entered into as
of May 9, 2013, by and among NovaBay Pharmaceuticals, Inc., a Delaware
corporation (the “Company”), and Pioneer Pharma (Singapore) Pte Ltd.,
(“Pioneer”).

 

Recitals

 

Whereas, on August 31, 2012, and October 31, 2012, the Company issued warrants
(the “Warrants”) to Pioneer to purchase 800,000 and 1,200,000 shares,
respectively, of common stock of the Company (“Common Stock”), which Warrants
are exercisable on or before August 31, 2013, at an exercise price of USD $1.50
per share of Common Stock; and

 

Whereas, the Company and Pioneer desire to amend the Warrants to extend the
termination date of the Warrants to November 29, 2013, and to provide that in
exchange for such amendment Pioneer agree to exercise the Warrants on or prior
to November 29, 2013.

 

Agreement

 

Now, Therefore, in consideration of the foregoing recitals and the mutual
promises, representations, warranties, and covenants hereinafter set forth and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto agree as follows:

 

1.             Amendment of Warrants and Agreement to Exercise.

 

1.1     Amendment of Warrants. Effective upon the execution and delivery of this
Agreement by both the Company and Pioneer, Section 17(e) of each of the Warrants
is hereby amended to change the reference to “August 31, 2013,” therein to
“November 29, 2013.”

 

1.2     Agreement to Exercise. In consideration for the entering into of this
Agreement by the parties hereto, Pioneer hereby agrees and covenants that on or
before November 29, 2013, Pioneer will exercise each of the Warrants pursuant to
the terms thereof, as amended by Section 1.1 hereof, including the delivery to
the Company, on or before November 29, 2013, of the full aggregate exercise
price thereof in the amount of USD $3,000,000.

 

2.             Representations And Warranties Of The Company.

 

The Company hereby represents and warrants to Pioneer as of the date of this
Agreement as set forth below.

 

2.1     Authorization; Binding Obligations. All corporate action on the part of
the Company, its officers, directors and stockholders necessary for the
authorization of this Agreement, and the performance of all obligations of the
Company hereunder, have been taken. The Agreement, when executed and delivered,
will be a valid and binding obligation of the Company enforceable in accordance
with its terms, except (a) as limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other laws of general application affecting
enforcement of creditors’ rights, and (b) general principles of equity that
restrict the availability of equitable remedies.

 

 

 
 

--------------------------------------------------------------------------------

 

 

3.             Representations And Warranties Of Pioneer.

 

Pioneer hereby represents and warrants to the Company as follows:

 

3.1     Authorization; Binding Obligations. All corporate action on the part of
Pioneer, its officers, directors and stockholders necessary for the
authorization of this Agreement, and the performance of all obligations of
Pioneer hereunder, have been taken. The Agreement, when executed and delivered,
will be a valid and binding obligation of Pioneer enforceable in accordance with
its terms, except (a) as limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other laws of general application affecting
enforcement of creditors’ rights, and (b) general principles of equity that
restrict the availability of equitable remedies.

 

3.2     Investment Representations.  The representations and warranties of
Pioneer set forth in Section 4.2 of the Unit Purchase Agreement, dated as of
September 13, 2012, by and among the Company and Pioneer (the “Unit Purchase
Agreement”), pursuant to which Pioneer acquired the Warrants, are true and
correct on the date hereof, and such representations and warranties are
reaffirmed and made to the Company on the date hereof.

 

3.3     Consents, Permits, and Waivers. No consents, waivers or approvals are
required under the laws of the Peoples Republic of China for the amendment of
the Warrants, or the entering into of this Agreement, as provided herein.

 

4.             Covenants.

 

4.1     Consents, Permits, and Waivers. Pioneer hereby covenants to use its best
efforts to obtain any and all consents, permits and waivers necessary or
appropriate for issuance of the shares of Common Stock upon exercise of the
Warrants, as amended pursuant to the terms hereof, including any consents,
permits and waivers necessary from the People’s Republic of China. Purchase
shall immediately notify the Company in writing upon receipt of any and all
consents, permits and waiver under this Section 4.1.

 

4.2     Reissuance of Warrants. Within 10 days of the execution of this
Agreement, Pioneer will deliver the Warrants to the Company, and within 10 days
of such delivery the Company will reissue the Warrants pursuant to Section 7(e)
of the Warrants, with Section 17(e) of the Warrants amended as set forth in
Section 1.1 hereof.

 

 

 
 

--------------------------------------------------------------------------------

 

 

5.             Miscellaneous.

 

5.1     Warrants and Unit Purchase Agreement. Except as specifically provided in
Section 1.1 hereof, all other terms of the Warrants remain unchanged. The
execution and delivery of this Agreement does not, in any way, amend the Unit
Purchase Agreement or otherwise affect the rights and the obligations of the
parties under Unit Purchase Agreement

 

5.2     Governing Law. This Agreement shall be governed by and construed under
the laws of the State of Delaware in all respects as such laws are applied to
agreements among Delaware residents entered into and performed entirely within
Delaware, without giving effect to conflict of law principles thereof. The
parties agree that any action brought by either party under or in relation to
this Agreement, including without limitation to interpret or enforce any
provision of this Agreement, shall be brought in, and each party agrees to and
does hereby submit to the jurisdiction and venue of, any state or federal court
located in the State of Delaware.

 

5.3     Survival. The representations, warranties, covenants and agreements made
herein shall survive the closing of the transactions contemplated hereby. The
representations, warranties, covenants and obligations of the Company, and the
rights and remedies that may be exercised by Pioneer, shall not be limited or
otherwise affected by or as a result of any information furnished to, or any
investigation made by or knowledge of, Pioneer or any of their representatives.

 

5.4     Successors and Assigns. Except as otherwise expressly provided herein,
the provisions hereof shall inure to the benefit of, and be binding upon the
parties hereto and their respective successors, assigns, heirs, executors and
administrators and shall inure to the benefit of and be enforceable by each
person who shall be a holder of the Warrants from time to time; provided,
however, that prior to the receipt by the Company of adequate written notice of
the transfer of any Warrants specifying the full name and address of the
transferee, the Company may deem and treat the person listed as the holder of
such Warrants in its records as the absolute owner and holder of such Warrants
for all purposes.

 

5.5     Entire Agreement. This Agreement constitutes the full and entire
understanding and agreement between the parties with regard to the subject
matters hereof and no party shall be liable for or bound to any other in any
manner by any oral or written representations, warranties, covenants and
agreements except as specifically set forth herein and therein.

 

5.6     Severability. In the event one or more of the provisions of this
Agreement should, for any reason, be held to be invalid, illegal or
unenforceable in any respect, such invalidity, illegality or unenforceability
shall not affect any other provisions of this Agreement, and this Agreement
shall be construed as if such invalid, illegal or unenforceable provision had
never been contained herein.

 

 

 
 

--------------------------------------------------------------------------------

 

 

5.7     Amendment and Waiver. This Agreement may be amended or modified, and the
obligations of the Company and the rights of the holders of the Warrants and
under the Agreement may be waived, only upon the written consent of the Company
and Pioneer.

 

5.8     Delays or Omissions. It is agreed that no delay or omission to exercise
any right, power or remedy accruing to any party, upon any breach, default or
noncompliance by another party under this Agreement, shall impair any such
right, power or remedy, nor shall it be construed to be a waiver of any such
breach, default or noncompliance, or any acquiescence therein, or of or in any
similar breach, default or noncompliance thereafter occurring. It is further
agreed that any waiver, permit, consent or approval of any kind or character on
any party’s part of any breach, default or noncompliance under this Agreement or
any waiver on such party’s part of any provisions or conditions of the Agreement
must be in writing and shall be effective only to the extent specifically set
forth in such writing. All remedies, either under this Agreement, by law, or
otherwise afforded to any party, shall be cumulative and not alternative.

 

5.9     Notices. All notices required or permitted hereunder shall be in writing
and shall be deemed effectively given: (a) upon personal delivery to the party
to be notified, (b) when sent by confirmed electronic mail, telex or facsimile
if sent during normal business hours of the recipient, if not, then on the next
business day, (c) five (5) days after having been sent by registered or
certified mail, return receipt requested, postage prepaid, or (d) one (1) day
after deposit with a nationally recognized overnight courier, specifying next
day delivery, with written verification of receipt. All communications shall be
sent to the Company at the address as set forth on the signature page hereof and
to Pioneer at the address set forth on the signature page hereto or at such
other address or electronic mail address as the Company or Pioneer may designate
by ten (10) days advance written notice to the other parties hereto.

 

5.10     Expenses. Each party shall pay all costs and expenses that it incurs
with respect to the negotiation, execution, delivery and performance of the
Agreement.

 

5.11     Attorneys’ Fees. In the event that any suit or action is instituted
under or in relation to this Agreement, including without limitation to enforce
any provision in this Agreement, the prevailing party in such dispute shall be
entitled to recover from the losing party all fees, costs and expenses of
enforcing any right of such prevailing party under or with respect to this
Agreement, including without limitation, such reasonable fees and expenses of
attorneys and accountants, which shall include, without limitation, all fees,
costs and expenses of appeals.

 

5.12     Titles and Subtitles. The titles of the sections and subsections of the
Agreement are for convenience of reference only and are not to be considered in
construing this Agreement.

 

5.13     Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be an original, but all of which together
shall constitute one instrument.

 

5.14     Broker’s Fees. Each party hereto represents and warrants that no agent,
broker, investment banker, person or firm acting on behalf of or under the
authority of such party hereto is or will be entitled to any broker’s or
finder’s fee or any other commission directly or indirectly in connection with
the transactions contemplated herein. Each party hereto further agrees to
indemnify each other party for any claims, losses or expenses incurred by such
other party as a result of the representation in this Section 7.14 being untrue.

 

 

 
 

--------------------------------------------------------------------------------

 

 

5.15     Pronouns. All pronouns contained herein, and any variations thereof,
shall be deemed to refer to the masculine, feminine or neutral, singular or
plural, as to the identity of the parties hereto may require.

 

5.16     California Corporate Securities Law. THE SALE OF THE SECURITIES WHICH
ARE THE SUBJECT OF THIS AGREEMENT HAS NOT BEEN QUALIFIED WITH THE COMMISSIONER
OF CORPORATIONS OF THE STATE OF CALIFORNIA AND THE ISSUANCE OF SUCH SECURITIES
OR THE PAYMENT OR RECEIPT OF ANY PART OF THE CONSIDERATION THEREFOR PRIOR TO
SUCH QUALIFICATION OR IN THE ABSENCE OF AN EXEMPTION FROM SUCH QUALIFICATION IS
UNLAWFUL. PRIOR TO ACCEPTANCE OF SUCH CONSIDERATION BY THE COMPANY, THE RIGHTS
OF ALL PARTIES TO THIS AGREEMENT ARE EXPRESSLY CONDITIONED UPON SUCH
QUALIFICATION BEING OBTAINED OR AN EXEMPTION FROM SUCH QUALIFICATION BEING
AVAILABLE.

 

[Signature Page Follows]

 

 

 
 

--------------------------------------------------------------------------------

 

 

 

In Witness Whereof, the parties hereto have executed the Warrant Amendment
Agreement as of the date set forth in the first paragraph hereof.

 

COMPANY:



NovaBay Pharmaceuticals, Inc.

 

Signature: /s/ Ron Najafi

Name: Ramin (Ron) Najafi, Ph.D.

Title: Chairman and CEO

PIONEER:

 

Pioneer Pharma (Singapore) Pte Ltd.

 

Signature: /s/ Paul Li

Name: Mr. Li Xin Zhou  (Paul Li)

Title: President and CEO

 

Address: 

Pioneer Pharma (Singapore) Pte Ltd 

33A Chander Road,

Singapore 219539

       

 

 